Title: To James Madison from George Graham, 14 November 1816
From: Graham, George
To: Madison, James


        
          Sir,
          Department of War, 14th: Novemr. 1816.
        
        The disposition evinced by Congress at the last session in relation to the defences of the United States, by an appropriation which was founded on an estimate, that contemplates an expenditure on fortifications of about four millions of dollars within the next four years; and the great importance of the judicious expenditure of that sum on adequate works, erected on properly selected sites; make it peculiarly necessary, at this time, to form some permanent arrangement, by which the Executive may avail itself of the Opinions of the most eminent officers of the Corps of Engineers, as well as of the assistant Engineer, lately employed, in relation to every point where it may be proper to erect permanent and extensive fortifications. With this view, I take the liberty to submit for your Consideration, the proposed arrangement in relation to the Corps of Engineers, and for the formation & adoption, in future, of all plans for fortifications. That you may distinctly understand the extent of the proposed change, I will state the existing practice in relation to the selection of sites, and the formation and adoption of the plans of the works, for the defence of such sites.
        The Chief of the Corps of Engineers assigns the officers of the Corps to particular districts; the Officer in each district, selects the sites where new

works are to be constructed, and reports the plan of the fortification to the chief engineer, by whom it is approved or altered, and then submitted to the secretary of War for final Adoption. The Officers of the Corps of Engineers being few in number, and the points to be defended being numerous, it frequently happens that an officer of low grade, and consequently of not much experience, is necessarily assigned to select the site and form the plan for the defence of the most important points. This system may be productive of expedition, and may enable the government more immediately to proceed in the simultaneous construction of a greater number of works than the one proposed; but it is believed to be subject to such radical objections, as to make a Change indispensably necessary. I have the honor to be, most respectfully, Sir, your Obedt. Servant,
        
          Geo: Graham
        
      